Citation Nr: 1223078	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  10-04 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service in the National Guard from April 1954 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.  During the pendency of this appeal, the Wilmington, Delaware RO, in a May 2011 rating decision, granted the Veteran's claims of entitlement to service connection for tinnitus and left ear hearing loss disability; therefore, those issues are no longer for appellate consideration.

In April 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claims file includes a May 2006 VA examination report which is inadequate because the examiner's opinion was not based on the correct dates of the Veteran's active service; the examiner stated that the Veteran separated from service in 1981 when the record reflects that the Veteran actually separated from active federal service in 1954.  

The Veteran was afforded another VA examination in May 2011.  The Board finds that a supplemental opinion is warranted.  The examiner opined that "it is at least as likely as not that a unilateral hearing loss in the left ear and tinnitus was the result of the acoustic trauma [the Veteran] suffered while serving in the military."  The report is inadequate because the examiner failed to provide a rationale as to why the right ear hearing loss is not at least as likely as not due to active service.

Audiology results in service treatment records reported in pure tone thresholds prior to October 31, 1967 are assumed to be reported in the American Standards Association (ASA) units, rather than the current International Standards Organization (ISO) units.  To convert the units, the Board adds 15 decibels to 250 Hz., 15 decibels to 500Hz, 10 decibels to 1,000 Hz, 10 decibels to 2000 Hz, 10 decibels to 3,000 Hz., and 5 decibels to 4,000 Hz.   In Hensley v. Brown, 5 Vet. App. 155, 157 (1993) the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  The claims file includes numerous hearing tests for the Veteran's right ear as summarized below.  

June 1953		normal on whispered voice
April 1954		normal on whispered voice
July 1956		normal on whispered voice
July 1960		normal on whispered voice
Dec 1960		normal on whispered voice
July 1962		normal on whispered voice
July 1965		normal hearing on audiometer testing
April 1967		abnormal hearing of 30 dB at 4,000 Hz
Oct 1968		normal hearing on audiometer testing
Nov 1972		abnormal hearing of 30 dB at 4,000 Hz
Nov 1976		abnormal hearing of 25 dB at 4,000 Hz
March 1981 		abnormal hearing of 45 dB at 4,000 Hz
July 1981		abnormal hearing of 45 dB at 4,000 Hz

The Veteran's reports of medical history also reflect that he reported the following:

June 1953		no ear trouble
April 1954		no ear trouble
July 1956		no ear trouble
July 1960		no ear trouble
July 1962		no ear trouble
Dec 1960		no ear trouble
July 1965		no ear trouble
April 1967		no ear trouble
Oct 1968		no hearing loss and no ear trouble 
Nov 1976		yes to hearing loss
March 1981 		yes to hearing loss
July 1981		yes to hearing loss

Private medical records from 1992 also reflect bilateral high frequency hearing loss.  Although the private records include opinions that the Veteran's hearing loss is "felt to be secondary to noise exposure in service", the opinions do not differentiate between the Veteran's four months of active service in 1954 , and his more than 20 years of non-federal active service in the Pennsylvania National Guard; thus, the opinions are not adequate.  The Veteran has asserted that he has had hearing loss since 1954 and since the late 1950s.  (See May 2006 and May 2011 VA examination reports.)

The Board finds that a supplemental VA opinion which states whether it is as likely as not that the Veteran's current right ear hearing loss is causally related to active service in 1954, with consideration of the above noted records, would be useful to the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request the May 2011 VA examiner, or another appropriate examiner if the May 2011 examiner is not feasibly available, to review the claims file and provide an opinion with rationale as to whether it is as likely as not that the Veteran's right ear hearing loss disability is causally related to his active service in 1954.  The examiner should consider the entire claims file, to include the following: 1) 1953 to 1962 normal hearing results on six whispered voice testings, 2) normal hearing on July 1965 audiometer testing, 3) the earliest clinical finding of abnormal hearing on April 1967 audiometer testing, 4) the Veteran's denial of ear trouble on nine occasions from 1953 to 1968, 5) the Veteran's denial of hearing loss in 1968, 6) the Veteran's statement that he has had progressive hearing loss since 1954 and since the late 1950's (See May 2006 and May 2011 VA examination reports.), and 7) the Veteran's statements that he had close exposure to guns and artillery.

2.  Thereafter, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran, and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



